The Examiner verbally explained his interpretation (2 columns, left column has a list of each of a plurality of types of the predetermined change; right column has the corresponding to each of a plurality of types of the abnormal state, which is either abnormal or not).  The Examiner recognizes visualizing his description may be difficult over the phone.
Which looks like below.
types of predetermined change
types of abnormal state (yes/no)
change in posture
Yes
a change in motion
Yes
a change in outer appearance expressed by emotion
Yes
crouching down
Yes
looking back
Yes
covering the head with a arm or a hand
Yes
pointing with a finger
Yes
taking a picture
Yes
running away
Yes
tumbling down
Yes
falling down
Yes
jumping
Yes
standing up
Yes
frowning
Yes
shutting the eyes
Yes
looking surprised
Yes
blushing
Yes
blanching
Yes
looking surprised
Yes
nose pinching.
Yes
hand waving
Yes


The list of predetermined changes was taken from paragraphs 26, 28 and 29
Applicant agreed this would be an accurate representation of the claimed memory.  
Applicant also stated this memory does not correspond to Fig. 3 or 4. And stated one would “infer from the Specification” that this limitation is supported.    The Examiner disagrees.  

The cited paragraphs in the arguments states
change detection unit 13 previously may stores a changed state of the target state change, and detect a target state change, as follows, using this stored changed state. Here, the changed state is previously stored as, for example, an image feature amount. 
 So we have a memory which stores the previous state (or current state)

In a case where it is detected occurrences of a target state change in a plurality of persons, the determination unit 15 determines some kind of abnormal state to be present or occur. The number of kinds of target state change which is a basis of the determination for an abnormal state may be one or plural.
So we have find the number of people who changed states to determine abnormality

the determination unit 15 detects thirteen persons who make target state changes such as running away, looking back, or stopping, in the input image, and determines an abnormal state to be present in accordance with this detection
So we have find the number of people who changed states to determine abnormality
 
Nothing fairly suggests the structure above. 



/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662